Citation Nr: 0414515	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  92-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.  

2.  Entitlement to service connection for a chronic disorder 
manifested by shin splints.  

3.  Entitlement to service connection for a gastrointestinal 
disorder.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to an initial disability rating higher than 
30 percent for post concussive syndrome from December 9, 
1989, to April 19, 2000, and higher than 70 percent on and 
after April 20, 2000.  

6.  Entitlement to an initial disability rating higher than 
10 percent for a seizure disorder from December 9, 1989, to 
September 27, 2000, and higher than 20 percent on and after 
September 28, 2000.  





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 1987 to 
December 1989.  

The veteran's original appeal to the Board of Veterans' 
Appeals (Board) was from a February 1991 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, denied entitlement to service connection for a number 
of disorders and granted service connection for 
postconcussive syndrome evaluated as 30 percent disabling and 
for a seizure disorder evaluated as 10 percent disabling.  
The ratings for postconcussive syndrome and for a seizure 
disorder were later raised to 70 percent and 20 percent, 
respectively.  

The case was previously remanded to the RO in March 1993, 
March 1998, and July 1998, and was most recently remanded in 
October 2003.  The case has been returned to the Board for 
further review on appeal.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  

The Board remanded the appeal in October 2003 for compliance 
with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) in accordance with the decision 
of the United States Court of Appeals for the Federal Circuit 
(CAFC) in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) and all 
other applicable legal precedent.  

The Board noted that a VCAA notice letter had not been issued 
to the veteran and specified that the notice provided to her 
should conform to the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), which requires that VA 
advise a claimant as to which evidence the claimant must 
supply, which evidence VA will obtain on his or her behalf 
and provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the case was in remand status the RO did not issue a 
VCAA notification letter but instead prepared a supplemental 
statement of the case which explained that new legislation, 
the Veterans Benefits Act of 2003, had authorized VA to issue 
a decision before the expiration of the VCAA notice period 
and that since a notification of the provisions of the VCAA 
had been sent in January 2003, no further development 
pursuant to the remand was required.  The RO then proceeded 
to return the case to the Board.  

However, the inadequacy of the 30-day reply deadline under 
the then recent PVA decision was not the principal reason for 
the remand.  The main deficiency related to the content of 
the January 2003 letter, which clearly did not satisfy the 
requirements of Quartuccio and VA regulations.  The Board 
requested that proper VCAA notice be provided in accordance 
with not just the PVA decision but all applicable legal 
precedent.  This was not done, and the Board is without 
authority to cure a defect in a VCAA notice.  See Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).  

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Where VA has failed to provide adequate notice, a remand is 
required.  See Quartuccio, supra; see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Furthermore, it would be contrary to the law and potentially 
prejudicial to the veteran for the Board to issue a decision 
before the VCAA has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The obligation of the RO to implement requests by the 
Board was discussed in a decision of the CAVC in the 
case of Stegall v. West, 11 Vet. App. 268 (1998).  The 
ruling in Stegall requires that the appeal be remanded 
for completion of actions previously requested by the 
Board.  

The ruling in Stegall does not give the Board any 
discretion to consider whether failure to comply with 
the prior remand would not prejudice the veteran or 
constitute harmless error.  The issues on appeal must 
therefore be remanded to the RO for completion of the 
actions previously requested.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


